Citation Nr: 1541401	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In July 2015, the Veteran was afforded a videoconference hearing before the undersigned.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The evidence of record shows that the Veteran receives VA medical treatment for his service-connected PTSD.  During the July 2015 Board hearing, the Veteran stated that his condition has worsened since the last VA examination, which was in July 2013.  The most recent VA medical treatment records contained in the claims file are dated December 2011.  As the record does not contain treatment records dated since the last VA examination and it is not shown that the Veteran has discontinued treatment, the Veteran's complete post-service medical treatment records may not be contained in the claims file.  The evidence of record is insufficient to decide the material issues of fact of the claim and further factual development is needed.  Thus, the Board finds it necessary to remand the case.

The Veteran was afforded a VA examination in July 2013 for his claimed PTSD and a disability benefits questionnaire (DBQ) examination was submitted in November 2013 from a VA provider.  As additional records are being requested that are potentially relevant to the Veteran's claim and as the Veteran has stated that his condition has worsened since the last examination, another VA examination must be afforded to the Veteran.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed PTSD.  After securing the necessary release, obtain these records, including outstanding VA treatment records from December 2011, forward.  If these records are not available, a negative reply is required.

2.  Thereafter, afford the Veteran an appropriate VA examination to assess the current severity of his service-connected PTSD.  

The Veteran's claims file must be made available to the examiner for review.  Based on the examination and review of the record, including any new treatment records, the examiner is to address all pertinent manifestations of the Veteran's PTSD and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should also address the impact of the disability on the Veteran's daily life and occupational functioning.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

